Exhibit 10.19
Joinder Agreement
This JOINDER AGREEMENT, dated as of September 22, 2008 is delivered pursuant to
Section 16 of the Second Lien Pledge and Security Agreement and Irrevocable
Proxy, dated as of June 6, 2008, among Residential Capital, LLC certain of its
affiliates from time to time parties thereto as Grantors, U.S. Bank National
Association, as Trustee, and Wells Fargo Bank, N.A., as Second Priority
Collateral Agent and Collateral Control Agent (as amended, supplemented,
restated or otherwise modified from time to time, the “Pledge and Security
Agreement”). Capitalized terms used herein without definition are used as
defined in the Pledge and Security Agreement.
WHEREAS, Section 11(a)(xv) of the Pledge and Security Agreement requires that if
any Obligor takes action to grant the First Priority Collateral Agent additional
collateral it shall do the same for the Second Priority Collateral Agent.
By executing and delivering this Joinder Agreement, each of GMAC Model Home
Finance I, LLC (“GMAC Model Home”) and GMAC Home Services, LLC (“GMAC Home
Services”, and together with GMAC Model Home, collectively, the “New Equity
Pledgors”), as provided in Section 16 of the Pledge and Security Agreement,
hereby becomes a party to the Pledge and Security Agreement as an Equity Pledgor
thereunder with the same force and effect as if originally named as an Equity
Pledgor therein and, without limiting the generality of the foregoing, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations,
hereby mortgages, pledges, assigns, transfers and hypothecates to the Second
Priority Collateral Agent for the benefit of the Notes Parties, and grants to
the Second Priority Collateral Agent for the benefit of the Notes Parties a lien
on and security interest in, all of its right, title and interest in, to and
under the Collateral of such New Equity Pledgor described in Annex A and
expressly assumes all obligations and liabilities of an Equity Pledgor
thereunder. Each of the New Equity Pledgors hereby agrees to be bound as an
Equity Pledgor for the purposes of the Pledge and Security Agreement.
The information set forth in Annex B is hereby added to the information set
forth in Schedules I through VIII and Attachment I to the Pledge and Security
Agreement. By acknowledging and agreeing to this Joinder Agreement, each of the
New Equity Pledgors hereby agrees that this Joinder Agreement may be attached to
the Pledge and Security Agreement and that the Collateral listed on Annex A to
this Joinder Amendment shall be and become part of the Collateral referred to in
the Pledge and Security Agreement and shall secure all Obligations.
Each of the New Equity Pledgors hereby represents and warrants that each of the
representations and warranties contained in Section 7 of the Pledge and Security
Agreement applicable to it is true and correct on and as the date hereof as if
made on and as of such date.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered as of the date first above written.

            GMAC HOME SERVICES, LLC
      By:   /s/ James N. Young         Name:   James N. Young        Title:  
Chief Financial Officer        GMAC MODEL HOME FINANCE I, LLC
      By:   /s/ David Flavin         Name:   David Flavin        Title:   Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

          ACKNOWLEDGED AND AGREED     as of the date first above written:    
 
        U.S. BANK NATIONAL ASSOCIATION,     as Trustee      
By:
  /s/ Raymond S. Haverstock
 
Name: Raymond Haverstock    
 
  Title: Vice President    
 
        WELLS FARGO BANK, N.A.,     as Second Priority Collateral Agent    
 
       
By:
  /s/ Alfia Monastra    
 
       
 
  Name: Alfia Monastra    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



ANNEX A
TO JOINDER AGREEMENT
Description of Collateral
As used in the Joinder Agreement to which this Annex A is attached, the
“Collateral” of the Equity Pledgors executing this Joinder Agreement shall mean
with respect to each such Equity Pledgor:
All of such Equity Pledgor’s right, title and interest, in, to, and under,
whether now or hereafter existing, owned or acquired and wherever located and
howsoever created, arising or evidenced, all of the following:
     (a) all Pledged Shares of each Pledged Share Issuer identified in Item A of
Attachment I to the Pledge and Security Agreement;
     (b) all other Pledged Shares issued by any Pledged Share Issuer and pledged
hereunder by any Equity Pledgor from time to time;
     (c) all promissory notes, if any, of each Pledged Note Issuer identified in
Item D of Attachment I to the Pledge and Security Agreement;
     (d) all other Pledged Notes, if any, issued by any Pledged Note Issuer from
time to time;
     (e) all Pledged Note Liens, if any;
     (f) all Pledged Interests of each Pledged Interest Issuer identified in
Item B of Attachment I to the Pledge and Security Agreement (including, without
limitation, the Pledged Interests described in Annex B hereto);
     (g) all other Pledged Interests issued by any Pledged Interest Issuer and
pledged hereunder by any Equity Pledgor from time to time;
     (h) all Dividends, Distributions, interest, and other payments and rights
with respect to any Pledged Shares or Pledged Interests;
     (i) all Deposit Accounts and all Property deposited or carried therein or
credited thereto; and
     (j) all Securities Accounts and all Property (including all Investment
Property and Financial Assets) deposited or carried therein or credited thereto,
and all permitted investments acquired with funds on deposit in or carried in or
credited to such Securities Accounts;
together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, all claims and/or
insurance proceeds arising out of the loss, nonconformity or any

 



--------------------------------------------------------------------------------



 



interference with the use of, or any defect or infringement of rights in, or
damage to, any of the foregoing, and all Proceeds, products, offspring, rents,
issues, profits and returns of and from, and all distributions on and rights
arising out of, any of the foregoing;
provided that, notwithstanding the foregoing, the “Collateral” described in this
Annex A shall not include Excluded Assets. The Equity Pledgors shall, from time
to time, execute and deliver to the Trustee, as the Trustee may reasonably
request, all such supplements and amendments hereto and all such financing
statements, continuation statements, instruments of further assurance and other
instruments, and shall take such other action as the Trustee reasonably deems
necessary or advisable to ensure a second priority, perfected security interest
in all or any portion of the Collateral.

 



--------------------------------------------------------------------------------



 



ANNEX B
TO JOINDER AGREEMENT
Updated Information to Schedules I-VIII and Attachment I
to Pledge and Security Agreement and Irrevocable Proxy
     2. Schedule I to the Pledge and Security Agreement is amended by the
addition of the following:
GMAC HOME SERVICES, LLC
Jurisdiction of Formation: Delaware
FEIN: 23-2966318
State organization ID number: 20909247
Chief Executive Office/Principal place of business:
2021 Spring Road, Suite 300
Oak Brook, IL 60523
GMAC MODEL HOME FINANCE I, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-2748469
State organization ID number: 4555820
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
and by the deletion of the Grantor Information for GMAC Model Home Finance, LLC.
     3. Schedule III to the Pledge and Security Agreement is amended by the
addition of the following to Section 1 thereto:
GMAC HOME SERVICES, LLC
Prior names: GMAC Home Services, Inc.
GMAC MODEL HOME FINANCE I, LLC
Prior names: None
and by the deletion of the information for GMAC Model Home Finance, LLC
therefrom.
     4. Schedule VII to the Pledge and Security Agreement is amended by [the
addition of the following:

 



--------------------------------------------------------------------------------



 



                  Jurisdiction of         Incorporation Parent   Subsidiary  
(Subsidiary)
GMAC Home Services, LLC
  GMAC Global Relocation Services, LLC   Delaware
 
  GHS Metro NY, Inc.   Delaware
 
  Fort Dearborn Land Title Company   Delaware
 
  Referral Network of IL, LLC   Delaware
 
  Koening & Strey, LLC   Delaware
 
  Koening & Strey Insurance Agency, LLC   Delaware
 
  Referral Network of Pureg, Inc.   Delaware
 
  Eastern Mass Real Estate, LLC   MA
 
  GMAC Real Estate, LLC   Delaware
 
  GHS Mortgage, LLC   Delaware
 
  Pacifico Union Real Estate Group, Ltd.   CA
GMAC Model Home Finance I, LLC
  CMH Holdings, LLC   Delaware

and the deletion of information for GMAC Model Home Finance, LLC.
     5. Schedule XI to the Pledge and Security Agreement is amended by the
addition of the following, under the heading “Equity Pledgors”:
GMAC Home Services, LLC
2021 Spring Road, Suite 300
Oak Brook, IL 60523
Attn: John Bearden
Phone: 630-214-1605
Fax: 866-432-3342
Email: john_bearden@gmachs.com
GMAC Model Home Finance I, LLC
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
and by the deletion of the notice information for GMAC Model Home Finance, LLC
therefrom.
     6. Attachment I to the Pledge and Security Agreement is amended by the
addition of the following to Item B thereto:

 



--------------------------------------------------------------------------------



 



                              Interest             Type of   Interests Owned    
  % of Interests of Pledged Interests Issuer   Interests   by Pledgor   Pledgor
  Pledgor Pledged
GMAC Global Relocation
Services, LLC
  Limited Liability
Company     100 %   GMAC Home Services,
LLC     100 %
 
                       
DOA Properties III
(Models), LLC
  Limited Liability
Company     100 %   DOA Holding
Properties, LLC     100 %
 
                       
DOA Properties IIIB
(KB Models), LLC
  Limited Liability
Company     100 %   DOA Holding
Properties, LLC     100 %
 
                       
DOA Properties V
(Lots-CA), LLC
  Limited Liability
Company     100 %   DOA Holding
Properties, LLC     100 %
 
                       
DOA Properties VII
(Lots-NV), LLC
  Limited Liability
Company     100 %   DOA Holding
Properties, LLC     100 %
 
                       
DOA Properties IX
(Lots-Other), LLC
  Limited Liability
Company     100 %   DOA Holding
Properties, LLC     100 %
 
                       
DOA Properties VIII
(Marbella Lakes), LLC
  Limited Liability
Company     100 %   DOA Holding
Properties, LLC     100 %
 
                       
DOA Properties IV,
LLC
  Limited Liability
Company     100 %   DOA Holding
Properties, LLC     100 %
 
                       
CMH Holdings, LLC
  Class B Junior Preferred Units     100 %   GMAC Model
Home Finance I,
LLC     100 %

and by the deletion of the Interests pledged by GMCMTH, LLC, KBOne, LLC, LENOne,
LLC, WPSHOne, LLC and RFC MHF Funding, LLC, in each case pledged by GMAC Model
Home Finance, LLC, from Item B thereto.

 